

116 HR 2806 IH: To amend the Internal Revenue Code of 1986 to treat certain scholarships and fellowship grants as earned income for purposes of the kiddie tax.
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2806IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Mr. Horsford introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat certain scholarships and fellowship grants as
			 earned income for purposes of the kiddie tax.
	
		1.Certain scholarships and fellowship grants treated as earned income for kiddie tax
 (a)In generalSection 1(g)(4)(C) of the Internal Revenue Code of 1986 is amended to read as follows:  (C)Treatment of certain amounts as earned incomeFor purposes of this subsection, each of following amounts shall be treated as earned income of the child referred to in paragraph (1) to the extent included in the gross income of such child:
 (i)Distributions from qualified disability trustsAny amount included in the gross income of such child under section 652 or 662 by reason of being a beneficiary of a qualified disability trust (as defined in section 642(b)(2)(C)(ii)).
 (ii)Certain scholarships or fellowship grantsAny scholarship or fellowship grant which is received by such child if— (I)such child is a candidate for a degree at an educational organization described in section 170(b)(1)(A)(ii), and
 (II)such scholarship or grant supports such candidacy.. (b)Application to alternative minimum taxSection 59(j)(1)(A) of such Code is amended by inserting and including amounts treated as earned income under section 1(g)(4)(C) after section 911(d)(2).
 (c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 